Citation Nr: 1424460	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-15 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for shrapnel wound scars of the face, arms, and legs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In May 2012, the Board remanded the Veteran's claim for further development.  Specifically, the Board asked for a medical opinion as to whether any current left cheek, left arm, and/or left leg scars found were etiologically related to the Veteran's active duty service, to include the July 1967 penetrating fragment wound to the left cheek.  Additionally, the Board requested that the examiner specifically address the Veteran's left cheek pigmented lesion, diagnosed in December 2008 as pigmented actinic keratosis and dysplastic junctional melanocytic proliferation of the left infraorbital cheek.  Finally, the Board acknowledged that the service treatment records clearly reflected that the shrapnel fragment penetrated the Veteran's left cheek, not his right cheek as he asserted throughout the period of the claim.  However, despite the Veteran's statements, the examiner was requested to specifically address the Veteran's left cheek as well.    

The requested examination took place in June 2012.  The VA examiner noted that the claims file was reviewed.  The examiner opined that it was "less likely as not that the Veteran's right face scar, scars involving the right arm and right leg are related to military service."  In reaching this conclusion, the examiner noted that the Veteran claimed the scars were on the right side of his face, the right arm, and right leg.  However, service treatment records indicated involvement on the left side of the body. 

The examiner failed to address or render an opinion as to whether any current left cheek, left arm, and/or left leg shrapnel wound scars found were etiologically related to the Veteran's active duty service, to include the July 1967 penetrating fragment wound to the left cheek.  Further, the VA examiner failed to specifically address the Veteran's left cheek pigmented lesion, diagnosed in December 2008 as pigmented actinic keratosis and dysplastic junctional melanocytic proliferation of the left infraorbital cheek, in the rationale provided for the opinion.  

In light of these deficiencies, a new VA opinion is warranted.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Consequently, in order to satisfy VA's duty to assist, the Board finds that another remand is necessary in order to obtain an adequate medical opinion.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As noted above, the record reflects that the left cheek was injured by shrapnel in service, and current VA treatment records show that the Veteran has a recurrent pigmented lesion in the left infraorbital area.  The lesion has been biopsied twice and continues to cause pigmentation.  There is no medical opinion of record regarding whether the current left cheek areas of pigmentation are caused by or the result of the in-service shrapnel wound injury.  Additionally, in his February 2008 claim, the Veteran asserted that he has scars on both arms and legs.  Although he only described having scars on his right arm and leg, the Veteran's left arm and left leg should also be examined for any scars.  Therefore, a remand is required in order to obtain a new VA examination with a medical opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The Veteran must be afforded a VA dermatology examination to determine the nature and extent of current left cheek, left arm, and/or left leg shrapnel wound scar residuals found and, if any present, whether such scar(s) was incurred in or due to his active duty service.  All pertinent symptomatology and findings must be reported in detail.  The examiner must fully describe all manifestations of any current left cheek, left arm, and/or left leg shrapnel wound scars.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether any current left cheek, left arm, and/or left leg shrapnel wound scars found are etiologically related to the Veteran's active duty service, to include the July 1967 penetrating fragment wound to the left cheek.  In rendering this opinion, the examiner must specifically address the Veteran's left cheek pigmented lesion, diagnosed in December 2008 as pigmented actinic keratosis and dysplastic junctional melanocytic proliferation of the left infraorbital cheek. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  If the issue on appeal remains denied, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



